Ingraham, J. (dissenting):
I dissent. This action was commenced in January, 1892, and was :at issue in February, 1892, and since that time the plaintiffs have *370been waiting to try the case, but the same has not been tried on. account of the condition of the calendar and the refusal of the courts of New York to try these cases. In the meantime the plaintiffs have sold the property, and the purchasers ask to be made parties plaintiff in this action so that all the questions involved can be disposed of in one action.
In the. case of Koehler v. New York Elevated R. R. Co. (159 N. Y. 218), in delivering the opinion of the court, Judge Bartlett, in speaking of the propriety of making a purchaser of premises a party in a similar case to the one under consideration, says: “ There are-several reasons why this practice should be permitted under the circumstances disclosed in this case. The presence of the present, owner as a plaintiff preserves the equitable features of the case and permits the court, sitting in equity, to retain its jurisdiction; it also recognizes the rule that multiplicity of suits should be avoided. It-is well known that these elevated "railroad suits in the city of New York are placed upon a special calendar, and there is great delay in reaching them. It would be a hardship if the owners of real estate-involved in these suits should be prohibited from alienation during their pendency. * * * We, therefore, hold that when a plaintiff, in the ordinary equity suit against an elevated railroad company, conveys the property affected, pending the litigation, he may make a timely motion, on notice to the defendant, for an order bringing in his grantee as an additional plaintiff, or defendant if he refuses to be a plaintiff, and, with the record so amended, the case can proceed to a trial of all the issues on the equity side of the court.”
This clear intimation of the views of the Court of Appeals and the obvious injustice resulting from the inability of the courts to-promptly try the cases of property owners against the elevated railroad company not only justifies but requires the court in such a case to grant an order allowing the purchaser of the property to be brought in and thus to have all the questions regarding this particular property disposed of in one action. I think therefore, that the order should be affirmed.
Order reversed, with ten dollars costs and disbursements, andi motion denied, with ten dollars costs.